The defendant’s petition for certification for appeal and the cross petition by the state of Connecticut for certification for appeal from the Appellate Court, 47 Conn. App. 678 (AC 15347), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the trial court abused its discretion in striking the testimony of the defendant’s expert witness regarding the substance known as ‘illy’ and its effects?
“2. If the answer to question one is yes, did the Appellate Court properly conclude that the trial court’s error was harmless?”
James B. Streeto, special public defender, in support of the petition.
John A. East III, assistant state’s attorney, in opposition.
John A. East III, assistant state’s attorney, in support of cross petition.
Decided March 7, 1998